         Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA
 ANTHONY RAJ                            :

                  Plaintiff             :    CIVIL ACTION NO. 3:17-692

         v.                             :        (JUDGE MANNION)

 DICKSON CITY BOROUGH and               :
 MICHAEL RANAKOSKI,
                                        :
                  Defendants
                               MEMORANDUM
     Presently before the court is a motion for summary judgment filed by
the defendants the Borough of Dickson City (“Dickson City”), and Michael
Ranakoski (“Ranakoski”), (collectively, “Defendants”). (Doc. 29). For the
reasons set forth below, the motion will be GRANTED and judgement will be
entered in favor of Defendants.


I.   BACKGROUND1
     This suit stems from an incident that occurred in the early morning

hours of July 23, 2014. While on patrol, at approximately 2:00 a.m.,
Ranakoski observed a white Nissan sedan stopped at a red light with no
headlights. After the light turned green, the vehicle turned left onto the

Scranton Carbondale Highway, and Ranakoski initiated a traffic stop. Shawn
Baynes (“Baynes”) was the driver and the plaintiff Anthony Raj (“Raj”) was

     1
        These facts are derived from the parties’ statements of fact and the
record. The court only includes facts material to the issues in the case, and
it does not include legal conclusions.
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 2 of 19




seated in the front passenger seat. Upon running their drivers’ licenses,

Ranakoski discovered Baynes’s license was suspended out of North
Carolina, but Raj’s license was valid. Ranakoski agreed to let the vehicle go
without a citation, as long as Raj drove. Baynes and Raj then switched

positions. After telling them that they were free to leave, Ranakoski struck up
a conversation with Baynes and Raj, asking where they were coming from
and what their destination was.
      Ranakoski became suspicious when Baynes began acting nervously
and upon learning that the two were unrelated and traveling from North
Carolina to Binghamton, New York. Ranakoski asked if he could search the

vehicle and both agreed. After determining that the vehicle was a rental, and
that Baynes had rented the vehicle, Ranakoski specifically asked Baynes if
he consented to the search of the vehicle and Baynes consented. Raj, who

was in the driver’s seat, popped open the trunk and inside Ranakoski found
two backpacks—a blue and gray bag that contained packages of suspected
cocaine, and a blue and orange bag that did not contain any contraband.

Nothing in the bags identified the owner of the item, but Ranakoski assumed
one bag belonged to Raj and one to Baynes.
      Ranakoski told them they were being detained, handcuffed them, sat

them on the curb, and then called for backup. Without first telling them that
he found drugs, Ranakoski asked which bag belonged to whom. Baynes
stated that the blue and gray bag, which contained the drugs, was his, and


                                     -2-
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 3 of 19




Raj claimed ownership of the blue and orange bag. A field test of the

substance was positive for cocaine.
     Raj and Baynes were then transported to the Dickson City Police
Department. On the way, Ranakoski, pursuant to department policy, called

the on-call Lackawanna County Assistant District Attorney, Gene Riccardo
(“ADA Riccardo”), in order to get felony charges approved. Ranakoski
originally intended to charge Baynes with possession of cocaine with intent
to distribute and Raj with conspiracy to possess cocaine with intent to
distribute, but Riccardo only approved charges against Baynes. At the police
department, Raj was released and Ranakoski prepared a criminal complaint

and affidavit of probable cause against Baynes, as well as an incident report.
     After several continuances, Baynes’s had a preliminary hearing before
a magistrate on October 16, 2014, at which Ranakoski testified, and all

charges were bound over for trial. After the hearing, Lackawanna County
Deputy District Attorney Shane Scanlon (“ADA Scanlon”) instructed
Ranakoski to apply for an arrest warrant for Raj. That same day, Ranakoski

prepared a criminal complaint with an affidavit of probable cause against Raj,
setting forth the following charges: (1) manufacture, delivery, or possession
with intent to manufacture or deliver a controlled substance; (2)

use/possession of drug paraphernalia; and (3) conspiracy – use/possession
of drug paraphernalia. The complaint and affidavit were presented to a
magistrate, who issued an arrest warrant for Raj.


                                      -3-
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 4 of 19




      In December 2015, Raj was located by the United States Marshals

Services (“USMS”) in Broome County, New York. He remained in the Broome
County Jail until June 21, 2016, as a result of the warrant as well as an
additional tampering with evidence charge he received for disposing of

cocaine in his possession when USMS located him.
      Raj was transported to Lackawanna County, arraigned on June 21,
2016, a preliminary hearing was held on July 14, 2016. At the preliminary
hearing, the magistrate found that a prima facie case had been made against
Raj and bound over all counts for trial. Raj testified that the Office of the
District Attorney made an offer that “if he testified against Baynes and pled

guilty to a reduced charged the matter would be over.” (Doc. 30, at 8). On
November 4, 2016, Baynes pleaded guilty and, on November 9, 2016, the
charges against Raj were nolle prossed.

      On April 18, 2017, Raj brought this two-Count civil rights suit pursuant
to 42 U.S.C. §1983 and state law. On June 19, 2017, Defendants filed a
motion to dismiss the complaint, which the court denied by memorandum and

order dated January 26, 2018. (Doc. 26; Doc. 27). Defendants then filed an
answer and raised affirmative defenses.          (Doc. 28). Subsequently,
Defendants filed the present motion for summary judgment, (Doc. 29), a brief

in support, (Doc. 35), and statement of facts, (Doc. 30). Raj filed a brief in
opposition, (Doc. 42), an appendix with exhibits, (Doc. 41), and a response
to the statement of facts, (Doc. 40).


                                        -4-
       Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 5 of 19




II.   DISCUSSION

      Because the parties set forth the correct legal standard with respect to

a motion for summary judgment under Federal Rule of Civil Procedure 56(c)

in their briefs, the court does not fully repeat it herein. Suffice to say that, if

the moving party meets its burden by showing that “on all the essential

elements of its case on which it bears the burden of proof at trial, no

reasonable jury could find for the non-moving party,” In re Bressman, 327

F.3d 229, 238 (3d Cir. 2003), then the non-moving party “must do more than

simply show that there is some metaphysical doubt as to material facts,” and

show that sufficient evidence to support a jury verdict in its favor,” Boyle v.

County of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998).


      a. Count I: Section 1983 Claims for Unreasonable Search and
         Seizure, False Arrest, Malicious Prosecution, and Municipal
         Liability
      Section 1983 “provides remedies for deprivations of rights established

in the Constitution or federal laws. It does not, by its own terms, create

substantive rights.” Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d Cir.

2006). To state a claim under Section 1983, “a plaintiff must demonstrate the

defendant, acting under color of state law, deprived him or her of a right

secured by the Constitution or the laws of the United States.” Id. (citations

omitted). “A defendant in a civil rights action must have personal involvement

                                       -5-
          Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 6 of 19




in the alleged wrongs; liability cannot be predicated solely on the operation

of respondeat superior.” Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d

Cir. 1988). See also Sutton v. Rasheed, 323 F.3d 236, 249 (3d Cir. 2003).

      In Count I, Raj alleges, pursuant to Section 1983, that Defendants

violated his Fourth and Fourteenth Amendment rights to be free from

unreasonable searches and seizures, arrest without probable cause, and

malicious prosecution, as well as his right not to be deprived of liberty without

due process of law. He also alleges that Dickson City has been deliberately

indifferent to the need for more or different training, supervision, investigation,

or discipline with respect to the proper exercise of its officers’ arrest power.2

      As a preliminary matter, however, the court notes that Raj brings his

claims against Defendants under the both the Fourteenth Amendment Due

Process Clause and the Fourth Amendment, alleging that his arrest

constituted a deprivation of due process. Because the Fourth Amendment

covers the stated claims, Raj’s Fourteenth Amendment claims, as



      2
         Raj contends that Dickson City was on notice of the need for training
regarding lawful searches and seizures based on three lawsuits filed against
it in the Middle District of Pennsylvania—to wit, (1) 3:08-cv-1110; (2) 3:16-
cv-2409; and (3) 3:99-cv-220. In its prior memorandum, however, this court
held that Raj could not rely on the one of the cases, McPhillips v. Dickson
City Borough, 3:16-cv-2409, to show that Dickson City was on notice of the
need to train its officers because that case was filed after the events alleged
in this case. (Doc. 26, at 10).
                                      -6-
          Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 7 of 19




standalone claims, must be dismissed under the “more-specific provision

rule.” “Where a particular Amendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior,

that Amendment, not the more generalized notion of substantive due

process, must be the guide for analyzing the claims.” Albright v. Oliver, 510

U.S. 266, 273 (1994) (internal quotation marks omitted). See also Betts v.

New Castle Youth Development Center, 621 F.3d 249, 261 (2010). Also,

since Pennsylvania provides the constitutionally required procedures under

the Fourth Amendment for pre-trial detainees and affords them the process

that is due for the seizures of such persons in criminal cases, there is no

Fourteenth Amendment procedural due process claim. Id. (citing Stewart v.

Abraham, 275 F.3d 220, 228–29 (3d Cir. 2001) (“The Pennsylvania law

requiring probable cause for arrests and a preliminary arraignment within 48

hours satisfies all that the Fourth Amendment requires[.]”)).3 Accordingly,

Raj’s Count I claims under the Fourteenth Amendment are DISMISSED.




      3
       The court notes that Raj’s reference to the Fourteenth Amendment
may be based on the incorporation doctrine. See Williams v. Papi, 30
F.Supp.3d 306, 311 (M.D.Pa.2014) (noting that “the Fourth Amendment and
other provisions of the Bill of Rights apply on their face only to the federal
government, and were incorporated against the states later by operation of
the Fourteenth Amendment’s Due Process Clause.”).

                                      -7-
          Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 8 of 19




      Defendants argue that summary judgment is appropriate on Raj’s

Count I Section 1983 claims because he cannot establish the prerequisite

requirement that Raj was deprived of his constitutional rights. More

particularly, Defendants argue that the evidence of record shows that

Ranakoski had probable cause to file the criminal complaint against Raj,

since the affidavit of probable cause set forth in great detail the basis for the

three separate drug charges filed against Raj. Defendants contend that the

mere fact Baynes claimed ownership of the backpack containing the cocaine

does not negate that there was probable cause to also arrest Raj for the drug

charges which, they note, the magistrate agreed with at Raj’s preliminary

hearing and bound all of his charges over for trial.4 Therefore, Defendants

argue that because probable cause existed to arrest Raj, which was

confirmed by the issuance of the arrest warrant, his arrest was not unlawful




      4
        Because Defendants felt that it was not clear from the wording of the
Complaint whether Raj’s Fourth Amendment claims pertained to his
temporary detention on July 23, 2014, or his later arrest pursuant to the
October 16, 2014 criminal complaint and affidavit of probable cause, they
addressed the legality of both. In his brief in opposition, however, Raj states,
“For clarity, [Raj] is not raising a claim regarding the temporary detainment
on July 23, 2014. . . . Rather, [Raj]’s claims relates only to his arrest and
detention which occurred as a result of the October 16, 2014, criminal
complaint.” (Doc. 42, at 6 n.1). Accordingly, the court will only address Raj’s
Fourth Amendment claims as they relate to his arrest and detention resulting
from the October 16, 2014 criminal complaint.
                                        -8-
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 9 of 19




and his Section 1983 claims fail as a matter of law. Defendants additionally

raise a qualified immunity defense for Ranakoski.

     Raj, by contrast, argues that there is a genuine question of material

fact as to whether probable cause exists to arrest Raj. In particular, Raj

argues there are outstanding questions of fact about whether Ranakoski’s

reliance on ADA Scanlon’s advice to seek an arrest warrant was objectively

reasonable and about whether Ranakoski knew no probable cause existed

to arrest Raj at the time he filed charges. Raj cites the fact that ADA Scanlon

had attended three scheduled preliminary hearings for Baynes during which

he had access to the affidavit of probable cause for Baynes that detailed

Raj’s involvement in the incident; however, ADA Scanlon did not instruct

Ranakoski to seek an arrest warrant for Raj at any of those hearings. Raj

avers that ADA Scanlon only instructed Ranakoski to do so after Baynes

declined to plead guilty in order to have Raj testify against Baynes. In

support, Raj cites his testimony that he was offered a plea agreement that

involved testifying against Baynes and the fact that the charges against Raj

were nolle prossed five days after Baynes ultimately pleaded guilty. Thus,

Raj argues that the entry of summary judgment is inappropriate.

     The threshold question for each of Raj’s claims under Section 1983 for

unlawful search and seizure, false arrest, and malicious prosecution, as well

                                     -9-
       Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 10 of 19




as his municipal liability claim, is whether there was probable cause to arrest

Raj. Lawson v City of Coatesville, 42 F.Supp.3d 664, 673 (E.D.Pa. 2014)

(citing James v. City of Wilkes-Barre, 700 F.3d 675, 680, 683 (3d Cir. 2012)).

“To establish a false imprisonment or arrest claim, a detention must be

unlawful, and to establish a malicious prosecution claim, there must be an

absence of probable cause to arrest. Accordingly, probable cause defeats a

claim for malicious prosecution and for false imprisonment or arrest.” Sheedy

v. City of Philadelphia, 184 Fed.App'x 282, 284 (3d Cir. 2006) (internal

citations omitted). See also James, 700 F.3d at 680, 683 (lack of probable

cause is an element of a Fourth Amendment false arrest claim); Johnson v.

Knorr, 477 F.3d 75, 81-82 (3d Cir. 2007) (lack of probable cause is an

element of a Fourth Amendment malicious prosecution claim). Additionally,

“[i]t is well-settled that, if there is no [constitutional] violation in the first place,

there can be no derivative municipal claim.” See Mulholland v. Government

County of Berks, PA, 706 F.3d 227, 238 n.15 (3d Cir. 2013); Segal v. City of

New York, 459 F.3d 207, (2d Cir. 2006) (“Monell . . . extends liability to a

municipal organization where that organization’s failure to train, or the

policies or customs that it has sanctioned, led to an independent

constitutional violation.”).




                                         - 10 -
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 11 of 19




      Therefore, if there was probable cause for Raj’s arrest, then no

constitutional violation took place and Raj’s Section 1983 claims fail as a

matter of law. Here, there has already been a finding that probable cause

existed to arrest Raj for the drug charges. The criminal complaint and

affidavit of probable cause were presented to a magistrate, who issued an

arrest warrant. Further, after Raj was arrested and declined to waive the

preliminary hearing, the Commonwealth presented its evidence to the

magistrate, who found that a prima facie case had been made against Raj

and bound over all counts for trial.

      To succeed on a Section 1983 claim where a probable cause finding

was made by a neutral magistrate in connection with a warrant application,

a plaintiff must establish

            that the officer, with at least a reckless disregard for
            the truth, made false statements or omissions that
            created a falsehood in applying for a warrant, and
            second, that those assertions or omissions were
            material, or necessary, to the finding of probable
            cause. Omissions are made with reckless disregard
            only if an officer withholds a fact in his ken that any
            reasonable person would have known is the kind of
            thing the judge would wish to know, and the focus is
            thus facts and circumstances within the officer’s
            knowledge at the time of the arrest, irrespective of
            later developments.

Geness v. Cox, 902 F.3d 344, 356–57 (3d Cir. 2018) (internal citations and

quotation    marks    omitted)   (alterations   adopted).     “A   magistrate’s
                                       - 11 -
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 12 of 19




determination of probable cause should be paid great deference by

reviewing courts.” Illinois v. Gates, 462 U.S. 213, 236 (1983) (internal

quotation marks omitted). And although such deference is “not boundless,”

a reviewing court should defer to a warrant based upon an affidavit that

provides the magistrate “with a substantial basis for determining the

existence of probable cause.” United States v. Leon, 468 U.S. 897, 914-15

(1984) (internal quotation marks omitted).

      Upon review of the affidavit of probable cause, (Doc. 41-2, at 4-5), the

court agrees that it set forth a substantial basis for determining the existence

of probable cause to arrest Raj for possession of a controlled substance with

intent to deliver, possession of drug paraphernalia, and conspiracy to

possess drug paraphernalia. In the affidavit, Ranakoski indicates that he

pulled over a vehicle, which was later found to be a rental car, with no

headlights on in the early morning hours to find two unrelated individuals,

both of whom were from out of town, traveling a significant distance from

North Carolina to New York. Upon obtaining consent, Ranakoski searched

the rental car and discovered the backpack with cocaine.

      For a possessory crime, the Commonwealth of Pennsylvania may

meet its burden by showing actual possession, constructive possession, or

joint constructive possession. Commonwealth. v. Thompson, 428 A.2d 223,

                                     - 12 -
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 13 of 19




224 (Pa. 1981). Under Pennsylvania law, “[c]onstructive possession” is “the

ability to exercise a conscious dominion over” contraband. Commonwealth.

v. Vargas, 108 A.3d 858, 868 (Pa.Super. 2014). Constructive possession

often arises when police find contraband somewhere other than on the

defendant’s person. Commonwealth v. Hall, 199 A.3d 954 (Pa.Super. 2018).

Constructive possession requires proof that the defendant had knowledge of

the existence and location of the item. Thompson, 428 A.2d at 224. However,

the Commonwealth may prove such knowledge circumstantially. Hall, 199

A.3d at 954. That is, it may prove that the defendant had knowledge of the

existence and location of the items at issue “from examination of the totality

of the circumstances surrounding the case.” Id. “[A]n officer may use the

circumstantial evidence of equal access to the illegal substance to infer

possession or joint possession to that illegal substance.” DeVatt v. Lohenitz,

338 F.Supp.2d 588, 598 (E.D.Pa. 2004).

      Here, insofar the backpack was in the trunk and both Baynes and Raj

were in the cabin of the vehicle, with equal access to the cocaine, a

reasonable police officer could determine that Raj was in constructive

possession of the contraband and that Raj had the requisite intent to

distribute the illegal drugs. See Maryland v. Pringle, 540 U.S. 366 (2003)

(holding police officer had probable cause to believe the defendant, the front-

                                    - 13 -
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 14 of 19




seat passenger in the vehicle, possessed cocaine, either solely or jointly

where paraphernalia was accessible to all three occupants); DeVatt, 338

F.Supp.2d at 598 (agreeing with a neutral and detached magistrate’s

determination that there was probable cause to believe the plaintiff

constructively possessed drugs and intended to distribute them where they

were located in areas of his residence to which he and others had equal

access); Windle v. City of Philadelphia, No. 01-cv-2289, 2002 WL 32351167,

at *2 (E.D.Pa. Mar. 27, 2002) (finding probable cause to believe that the

plaintiff was in joint constructive possession of illegal drugs found in her

home to which others had access).

      Therefore, the only way for Raj to succeed on his Section 1983 claims

is to show, by a preponderance of the evidence, that Ranakoski “disregarded

the truth in his warrant application, and that a warrant application based on

what [Ranakoski] should have told the judge would have lacked probable

cause.” Wilson v. Russo, 212 F.3d 781, 786 (3d Cir. 2000); see also

Sherwood v. Mulvihill, 113 F.3d 396 (3d Cir. 1997). Raj has done neither and

therefore his claims fail as a matter of law.

      Raj has not alleged, let alone put forth any evidence, that Ranakoski

made any false statements or omissions in the warrant application. In fact,

Raj does not even contend that the warrant application was faulty. Instead,

                                     - 14 -
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 15 of 19




he merely argues that Ranakoski should not have filed it because,

essentially, he should have caught onto the alleged improper motives of ADA

Scanlon. More particularly, Raj suggests that Ranakoski should not have

listened to ADA Scanlon’s instruction to file the affidavit because he should

have known that ADA Scanlon was attempting to charge Raj for an improper

purpose—i.e., to use Raj as leverage against Baynes. Given that ADA

Scanlon is not a defendant in this case, Raj contends that there is an

outstanding issue as to whether Ranakoski knew of and coalesced to ADA

Scanlon’s alleged plan. Raj, however, offers no evidence for this theory

beyond speculation. In fact, the only evidence of record as to Ranakoski’s

understanding of ADA Scanlon’s motive is Ranakoski’s testimony that, while

he did not know why ADA Riccardo initially declined charges or why ADA

Scanlon later approved charges, Ranakoski did not “get the impression” that

ADA Scanlon was using the arrest warrant as leverage to pressure Baynes.

(Doc. 41-1, at 67). Moreover, as Defendants point out, Ranakoski, as a police

officer, played no role—nor did he have the authority to—in the negotiations

between the DA’s Office and the defendants about the possible reduction or

withdrawal of charges.

     Such speculation by Raj regarding the motives of a non-defendant,

does not qualify as a showing by the preponderance of the evidence, that

                                   - 15 -
       Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 16 of 19




Ranakoski knowingly and deliberately, or with a reckless disregard for the

truth, made false statements or omissions in the affidavit.5

      Although Raj additionally argues that he claimed ownership of the

backpack that did not cocaine in it, and that Baynes supported this

statement, there is no requirement that an officer or a magistrate accept

suspects’ allegations as true. See Corliss v. Lynott, No. 3:15-cv-1364, 2016

WL 625071, at *8 (M.D.Pa. 2016). Significantly, probable cause requires that

there be only a “fair probability that the person committed the crime at issue.”

Wilson, 212 F.3d at 789. Moreover, Ranakoski did not exclude this fact from

the affidavit and therefore the magistrate had all of these facts before him in

making the determination to issue the arrest warrant and to bind all charges

over for trial.




      5
       Moreover, under Pennsylvania law, “[c]riminal proceeding initiated on
the advice of counsel are . . . presumed to be supported by probable cause
when the advice of counsel was sought in good faith and the advice was
given after full disclosure of the facts to the attorney.” Price v. Zirpoli, No.
3:11-cv-1330, 2016 WL 3876442, at *6 (M.D.Pa. Jan. 20, 2016). This
presumption applies even if the prosecutor errs since [t]he attorney’s advice
need not be correct.” Id. Raj’s theory about ADA Scanlon’s motive for
charging Raj, even if true, does not transform Ranakoski’s choice to seek an
arrest warrant into an illegal action where there was independently probable
cause to arrest. Furthermore, Ranakoski’s belief that there was probable
cause was not supported solely by the opinion of ADA Scanlon. It was also
affirmed by the magistrate, who bound all charges over for trial following the
preliminary hearing.
                                      - 16 -
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 17 of 19




     Therefore, because Raj has not alleged or shown that Ranakoski made

false statements or omissions that created a falsehood in the affidavit, and

because probable cause supported Raj’s arrest pursuant to an arrest

warrant, Raj’s Section 1983 claims fail as a matter of law. Accordingly, the

entry of summary judgment in favor of Defendants on Count I is appropriate.


     b. Count II: Supplemental State Law Claims

     With respect to Raj’s supplemental state law claims, this court has no

independent basis of federal jurisdiction over the Defendants to hear Raj’s

state claims of false arrest/false imprisonment and malicious prosecution as

an independent matter. However, 28 U.S.C. §1367(a), permits federal courts

to decide state-law claims that would not otherwise be subject to federal

jurisdiction so long as those claims “are so related to claims in the action

within [the court’s] original jurisdiction that they form part of the same case

or controversy under Article III of the United States Constitution.”

     The Supreme Court has long held that federal courts have the power

to hear state law claims that “derive from a common nucleus of operative

fact” with federal claims. United Mine Workers of Am. v. Gibbs, 383 U.S. 715,

725 (1966). When a federal court disposes of the federal claims, the court

has discretion to retain jurisdiction over the state law claims. The court

should take into account “generally accepted principles of judicial economy,
                                     - 17 -
      Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 18 of 19




convenience, and fairness to the litigants.” Growth Horizons, Inc. v.

Delaware County, Pa., 983 F.2d 1277, 1284 (3d Cir. 1993).

     In this case, the court will exercise supplemental jurisdiction over Raj’s

state law claims because Defendants’ actions form part of the same case or

controversy and it would be expected that all of the claims would be tried in

one judicial proceeding.

     With respect to the Raj’s state law claim for false arrest, in

Pennsylvania, a “false arrest is defined as 1) an arrest made without

probable cause or 2) an arrest made by a person without privilege to do

so.” McGriff v. Vidovich, 699 A.2d 797, 799 (Pa.Cmwlth. 1997) (citing

Pennsylvania Suggested Standard Civil Jury Instructions §13.04). Similarly,

in Pennsylvania, the “elements of false imprisonment are (1) the detention

of another person, and (2) the unlawfulness of such detention.” Renk v.

Pittsburgh, 641 A.2d 289, 293 (Pa. 1994). Such detention is unlawful if it is

a consequence of a false arrest.

     As discussed above, the arrest warrant in this case was supported by

probable cause and therefore legal. Consequently, Raj has not established

a cause of action for false arrest or false imprisonment under Pennsylvania

law, and Defendants are entitled to summary judgment on these claims. See

Wychunas v. O’Toole, 252 F.Supp.2d 135, 143-44 (M.D.Pa. 2003).

                                    - 18 -
         Case 3:17-cv-00692-MEM Document 44 Filed 10/14/20 Page 19 of 19




        As to the state law claim of malicious prosecution, in Pennsylvania, a

plaintiff alleging a claim of malicious prosecution must show: (1) the

defendants initiated a criminal proceeding; (2) without probable cause; (3)

with malice; (4) which was subsequently terminated in plaintiff's

favor. Merkle v. Upper Dublin School District, 211 F.3d 782, 791 (3d Cir.

2000). As a showing of a lack of probable cause is also a necessary element

of the state law claim of malicious prosecution, this claim must also fail and

the entry of summary judgment in favor of Defendants is appropriate.6


III.    CONCLUSION
        For the reasons set forth above, Defendants’ motion for summary
judgment, (Doc. 29), is GRANTED and judgment is entered on Counts I and

II in favor of Defendants.
        An appropriate order will follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: October 14, 2020
17-0692-02




        6
      Since the court has determined that Defendants are entitled to
summary judgment, the court need not consider Defendants’ penultimate
argument that Ranakoski is entitled to qualified immunity.
                                   - 19 -
